 
Exhibit 10.1


July 8, 2009
 
The Frost National Bank
777 Main Street, Suite 500
Fort Worth, Texas 76102
 

Attention:
 
Mr. John S. Warren

 
 
Re:
Fifth Amendment to Credit Agreement dated as of January 18, 2008 among Approach
Resources Inc. (“Borrower”), the Frost National Bank and the institutions named
therein (“Lenders”) and The Frost National Bank, as Agent (“Agent”)



Gentlemen:


Reference is hereby made to that certain Credit Agreement dated as of January
18, 2008 among Approach Resources Inc., a Delaware corporation (“Borrower”), the
Frost National Bank, as Agent (“Agent”), and the Lenders that are signatory
parties hereto (the “Lenders”),  as amended by letter amendment dated as of
February 19, 2008, letter amendment dated as of May 6, 2008, third amendment
dated as of August 26, 2008, fourth amendment dated as of April 8, 2009 and as
amended as of the date hereof (as amended, the “Loan Agreement”).  All
capitalized terms herein shall have the meanings ascribed to them in the Loan
Agreement.


Pursuant to this letter amendment (the “Amendment”), Agent, Lenders and Borrower
agree, effective as of the date hereof, to amend the Loan Agreement according to
the terms and provisions set forth below.


1.           Amendment to Section 1.   Defined Terms.


Effective as of the date hereof, the definition of “Maturity Date” is deleted in
its entirety and the following is substituted therefor:


  “Maturity Date means July 31, 2011.”


2.           Extension Fee.  In consideration for Lenders’ agreement to extend
the Maturity Date, Borrower shall pay to Agent, for the ratable benefit of
Lenders, an extension fee in the amount of $250,000, calculated as 0.25% of the
Commitment Amount now in effect.


3.           Ratification by Guarantors.  Each Guarantor hereby ratifies and
reaffirms all of its obligations under its Guaranty Agreement (the “Guaranty”)
of Borrower's obligations under the Loan Agreement, as amended hereby.  Each
Guarantor also hereby agrees that nothing in this Amendment shall adversely
affect any right or remedy of Lenders under the Guaranty and that the execution
and delivery of this Amendment shall in no way change or modify its obligations
as guarantor under the Guaranty.  Although each Guarantor has been informed by
Borrower of the matters set forth in this Amendment and such Guarantor has
acknowledged and agreed to the same, such Guarantor understands that Agent has
no duty to notify such Guarantor or to seek such Guarantor’s acknowledgment or
agreement, and nothing contained herein shall create such a duty as to any
transaction hereafter.
 
 

--------------------------------------------------------------------------------


 
4.           Representations and Warranties.  By executing this Amendment,
Borrower hereby represents, warrants and certifies to Lenders that, as of the
date hereof, (a) there exists no Event of Default or events which, with notice
or lapse of time, would constitute an Event of Default; (b) Borrower has
performed and complied with all agreements and conditions contained in the Loan
Agreement or the other Loan Documents which are required to be performed or
complied with by Borrower; and (c) the representations and warranties contained
in the Loan Agreement and the other Loan Documents are true in all respects,
with the same force and effect as though made on and as of the date hereof.


5.           Confirmation and Ratification.  Except as affected by the
provisions set forth herein, the Loan Agreement shall remain in full force and
effect and is hereby ratified and confirmed by all parties.  The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of Lenders
under the Loan Agreement or the other Loan Documents.


6.           Reference to Loan Agreement.  Each of the Loan Agreement and the
Loan Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Loan Agreement, as amended hereby, are hereby amended so that
any reference in the Loan Agreement, the Loan Documents and such other documents
to the Loan Agreement shall mean a reference to the Loan Agreement as amended
hereby.
 
7.          Multiple Counterparts.  This Amendment may be executed in a number
of identical separate counterparts, each of which for all purposes is to be
deemed an original, but all of which shall constitute, collectively, one
agreement.  No party to this Amendment shall be bound hereby until a counterpart
of this Amendment has been executed by all parties hereto.  Delivery of an
executed counterpart of a signature page of this Amendment by telecopy shall be
effective as delivery of a manually executed counterpart of this amendment.
 


8.           Final Agreement.  THE LOAN AGREEMENT, AS AMENDED BY THIS AMENDMENT,
AND ALL PROMISSORY NOTES AND OTHER LOAN DOCUMENTS EXECUTED PURSUANT THERETO OR
HERETO, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG ANY OF
THE PARTIES.


Please signify your acceptance to the foregoing terms and provisions by
executing a copy of this Amendment at the space provided below.
 
 

  Very truly yours,      
BORROWER:
     
  
APPROACH RESOURCES INC.,
  
a Delaware corporation
             
By:
 /s/ J. Ross Craft
   
J. Ross Craft, President and Chief Executive Officer


 

--------------------------------------------------------------------------------


 

 
GUARANTORS:
         
APPROACH OIL & GAS INC.,
a Delaware corporation
         
By:
/s/ J. Ross Craft
   
J. Ross Craft, President and Chief Executive Officer
         
APPROACH OIL & GAS (CANADA) INC.,
an Alberta, Canada corporation
           
By:
/s/ J. Ross Craft
   
J. Ross Craft, President and Chief Executive Officer
         
APPROACH RESOURCES I, LP,
a Texas limited partnership
           
By:
 
Approach Operating, LLC,
     
a Delaware limited liability company,
     
its general partner
         
By:
 
Approach Resources Inc.,
     
a Delaware corporation,
     
its sole member
         
By:
 
/s/ J. Ross Craft
     
J. Ross Craft, President and Chief Executive Officer
       

 
 
 
ACCEPTED AND AGREED TO
effective as of the date and year
first above written:


AGENT:


THE FROST NATIONAL BANK
 
By:
/s/ John S. Warren
   
John S. Warren, Senior Vice President
 


--------------------------------------------------------------------------------


 
LENDERS:


THE FROST NATIONAL BANK
         
By:
 
/s/ John S. Warren
     
John S. Warren, Senior Vice President
 





JPMORGAN CHASE BANK, NA
         
By:
 
/s/ Elizabeth Johnson
 
Name:
 
Elizabeth Johnson
 
Title:
 
Vice President
 

 
 
FORTIS CAPITAL CORP.,
a Connecticut corporation
                 
By:
 
/s/ Michele Jones
   By: /s/ Ilene Fowler
Name:
 
Michele Jones
   Name: Ilene Fowler
Title:
 
Director
   Title: Director

 
 
KEYBANK NATIONAL ASSOCIATION
         
By:
 
/s/ Todd Coker
 
Name:
 
Todd Coker
 
Title:
 
Assistant Vice President
 